     Case 5:17-cv-04143 Document 14 Filed 07/14/20 Page 1 of 2 PageID #: 87



                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

                                          AT BECKLEY


TAVARES K. MIDDLEBROOKS,

               Petitioner,

v.                                                          CIVIL ACTION NO. 5:17-cv-04143

D.L. YOUNG, Warden,
FCI Beckley,

               Respondent.

                                             ORDER

               Pending is Petitioner Tavares Middlebrooks’ Petition for Writ of Habeas Corpus

under 28 U.S.C. § 2241 [Doc. 1], filed October 10, 2017.

               This action was previously referred to the Honorable Dwane L. Tinsley, United

States Magistrate Judge, for submission of proposed findings and a recommendation (“PF&R”).

Magistrate Judge Tinsley filed his PF&R on May 29, 2020. Magistrate Judge Tinsley

recommended that the Court dismiss Mr. Middlebrooks’ petition.

               The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (“A judge of the court shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”) (emphasis

added). Failure to file timely objections constitutes a waiver of de novo review and the Petitioner’s

right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v. De Leon-

Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (parties may not typically “appeal a magistrate judge’s
     Case 5:17-cv-04143 Document 14 Filed 07/14/20 Page 2 of 2 PageID #: 88



findings that were not objected to below, as § 636(b) doesn’t require de novo review absent

objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the Court need not

conduct de novo review when a party “makes general and conclusory objections that do not direct

the Court to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Objections in this case were due on June 15, 2020.

No objections were filed.

               Accordingly, the Court ADOPTS the PF&R [Doc. 13], DISMISSES Mr.

Middlebrooks’ Petition for Writ of Habeas Corpus [Doc. 1], and DIRECTS the Clerk to remove

the matter from the Court’s docket.

               The Court directs the Clerk to transmit a copy of this Order to any counsel of record

and any unrepresented party.

                                                     ENTERED: July 14, 2020




                                                 2
